         Case 1:19-cr-00256-SHS Document 31 Filed 09/17/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
YEs,                                                   Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                       September 17, 2020
BY ECF
The Honorable Sidney H. Stein
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Anthony Young, S1 19 Cr. 256 (SHS)

Dear Judge Stein:

       The Government submits this letter in advance of the sentencing of Anthony Young a/k/a
“Royalty” (“Young” or the “defendant”) in the above-referenced matter, in order to briefly respond
to some of the statements made in the defendant’s September 10, 2020 sentencing submission
(“Def. Subm.”) (ECF No. 30).

        First, the defendant claimed in his submission that he has “taken responsibility for his
actions by . . . cooperating with the Government.” Def. Subm. at 8. That is false. The defendant
did not cooperate with the Government, nor did he offer or attempt to proffer or cooperate. To the
contrary, as outlined in the Government’s January 23, 2020 sentencing submission, in his plea
allocution the defendant minimized his conduct and disclaimed responsibility for manipulating
two young girls into the commercial sex trade, all for the defendant’s financial benefit. During his
plea allocution, the defendant only admitted to being a “cabbie” who chauffeured the victims—
deliberately omitting any mention of his role as the recruiter and orchestrator of the conspiracy to
which he pleaded guilty.

         Second, in arguing for a sentence that will run concurrent to the state sentence the defendant
is currently serving, the defendant stated in his submission: “The Government represented that the
instant federal prosecution involved victims that were different to the state prosecution,” then listed
the perceived similarities between Young’s federal and state convictions, all in support of his
argument for a concurrent sentence. Def. Subm. at 12. To clarify, the defendant’s federal
conviction encompasses the defendant’s victimization of two minor victims, one of whom was
also a minor victim encompassed by the defendant’s New York State conviction, albeit for a
distinct time period than that charged in the instant case. Given that: (1) the defendant is charged
in this case with having victimized a second minor victim—which conduct is not encompassed by
the State case; (2) the defendant pleaded guilty, pursuant to a plea agreement, to a charge with no
mandatory minimum term of imprisonment, without which the defendant would have faced a 10-
year mandatory minimum sentence; and (3) the defendant failed to admit to the full extent of his
role in the charged conspiracy, as discussed above and in the Government’s prior submission, a
consecutive sentence is warranted.
          Case 1:19-cr-00256-SHS Document 31 Filed 09/17/20 Page 2 of 2
                                                                                           Page 2 of 2


        Third, the defendant stated in his submission that he deserves leniency, in part, because
while incarcerated at the Metropolitan Correctional Center, he has “suffered from . . . [a] painful
skin condition” such that “[h]is entire face and head have been covered in a thick and scaly rash.”
Def. Subm. at 17. The defendant further states that he has made numerous complaints and
communicated his needs to the Government through counsel, but speculates that he “may never
receive adequate treatment.” Id. While defense counsel had, on one occasion, in May 2020,
alerted the Government to the defendant’s medical condition (information which the Government
promptly provided to the MCC), the defendant has not made any other requests regarding this
condition to the Government in direct communications or through filings submitted to the Court
seeking sentencing adjournments. See Adjournment Request, March 18, 2020 (ECF No. 26);
Adjournment Request, May 8, 2020 (ECF No. 28). Upon receiving the defendant’s sentencing
submission, the Government requested the defendant’s medical records, which indicate that the
defendant has been examined and prescribed medication to treat this condition. 1


                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       Acting United States Attorney

                                                 By:          /s/
                                                       Rushmi Bhaskaran
                                                       Sarah Mortazavi
                                                       Assistant United States Attorneys
                                                       (212) 637-2439/2250




1
  The defendant’s medical records have been provided to defense counsel and may be provided to
the Court, upon request.
